           Case 1:20-cv-02146-LLS Document 6 Filed 05/14/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID COLEMAN,

                              Plaintiff,
                                                                  20-CV-2146 (LLS)
                      -against-
                                                                        ORDER
THE STATE OF NEW YORK POLICE
DEPARTMENT; THE CITY OF NEW YORK,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

        By order dated March 19, 2020, the Court granted Plaintiff’s application to proceed in

forma pauperis (IFP) but held that the complaint failed to state a claim on which relief can be

granted. The Court granted Plaintiff leave to file an amended complaint within sixty days of the

date of that order.

        On May 14, 2020, the Court received a letter from Plaintiff requesting an extension of

time to file his amended complaint. (ECF 5). Plaintiff explains in the letter that he did not receive

the Court’s order to amend until March 30, 2020. He also states that he needs additional time

because he has filed a request under the New York Freedom of Information Law, seeking his

arrest records and the names of the officers involved in his arrest, but has not yet received this.

        The Court grants Plaintiff’s request for a 30-day extension of time to file an amended

complaint. If Plaintiff chooses to file an amended complaint, he shall do so within 30 days of the

date of this order.

        The Court notes, however, that if Plaintiff is unable to obtain the names of the individuals

involved, he can identify these individuals as “John Doe #1” or “Jane Doe #1” in the caption of

the amended complaint and explain in the body of the amended complaint what each John or
             Case 1:20-cv-02146-LLS Document 6 Filed 05/14/20 Page 2 of 8



Jane Doe defendant did or failed to do that violated his rights. 1 Once Plaintiff files an amended

complaint, if the allegations state a claim and supply sufficient information, it may be

appropriate for the Court to direct the New York City Law Department, under Valentin v.

Dinkins, 121 F.3d 72, 76 (2d Cir. 1997), to identify the true names of the John or Jane Doe

defendants and provide this information to Plaintiff and the Court.

                                          CONCLUSION

         Plaintiff’s request for a 30-day extension of time to file his amended complaint is granted.

If Plaintiff chooses to file an amended complaint, he shall do so within 30 days of the date of this

order. For Plaintiff’s convenience, a copy of the amended complaint form is attached to this

order.

         This order shall be mailed in chambers.

SO ORDERED.

Dated:       May 14, 2020
             New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




         1
          The naming of John Doe defendants, however, does not toll the three-year statute of
limitations period governing this action and Plaintiff shall be responsible for ascertaining the true
identity of any “John Doe” defendants and amending his complaint to include the identity of any
“John Doe” defendants before the statute of limitations period expires.

                                                   2
               Case 1:20-cv-02146-LLS Document 6 Filed 05/14/20 Page 3 of 8




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
                Case 1:20-cv-02146-LLS Document 6 Filed 05/14/20 Page 4 of 8



I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
           Case 1:20-cv-02146-LLS Document 6 Filed 05/14/20 Page 5 of 8



IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
          Case 1:20-cv-02146-LLS Document 6 Filed 05/14/20 Page 6 of 8



V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
           Case 1:20-cv-02146-LLS Document 6 Filed 05/14/20 Page 7 of 8




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
           Case 1:20-cv-02146-LLS Document 6 Filed 05/14/20 Page 8 of 8



VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
